Citation Nr: 1642181	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  14-29 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for periodontal disease.

2. Entitlement to service connection for Bell's Palsy.

3. Entitlement to service connection for pes planus (claimed as plantar feet).


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel









INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from February 1989 to February 2009.

This case is before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)  in Roanoke, Virginia.  Whereas there were several issues for consideration denoted on the RO issued Statement of the Case (SOC), the Veteran by his February 2014 VA Form 9 (Substantive Appeal) limited the appealed matters to those designated on the title page.             

With regard to claim of service connection for periodontal disease, the issue is VA disability compensation.  Under law, a claim for service connection for VA dental compensation raises another for outpatient treatment.  See generally, Mays v. Brown, 5 Vet. App. 302, 306 (1993).  This notwithstanding, the Veteran already receives consistent periodontic treatment at a military facility.  Nor has the Veteran requested this review.  Entitlement on an outpatient basis thus will not be considered.    

One further preliminary matter, the Veteran did not report for a September 2013 hearing before a Decision Review Officer (DRO), and later discussed with the RO rescheduling the matter with no conclusion reached as to a new date.  For clarification, however, the Veteran did not elect a hearing of any kind before the Board on his VA Form 9.

The issues of service connection for Bell's Palsy and pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDING OF FACT

The Veteran's claimed condition of periodontal disease, while manifested to a degree in service, does not manifest loss of substance of body of the maxilla or mandible, or surrounding soft tissue.


CONCLUSION OF LAW

The criteria are not for met for entitlement to service connection for periodontal disease, for compensation purposes.  38 C.F.R. §§ 3.381(b), 4.150, Diagnostic Codes 9900-9916 (2016).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Per applicable law, service connection is permitted for dental disability for purpose of outpatient treatment but not compensation, barring loss of substance of body of the maxilla or mandible, or of surrounding soft tissue.  See 38 C.F.R. § 4.150, Diagnostic Codes 9913 (provision of VA rating schedule on compensation for dental disability).

Moreover, pursuant to 38 C.F.R. § 3.381(b), treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities. 38 C.F.R. § 3.381(b) (2016).

In this matter, the diagnosis of record on VA Compensation and Pension examination in 2009 (not indicated to have updated or changed) was of periodontal disease.  There was not a jawbone or surrounding soft tissue problem identified, or, substantially similar condition.  Thus, absent qualifying disability for VA purposes, the Board does not need to proceed to question of whether the condition claimed was incurred or aggravated in service. 38 C.F.R. §§ 3.381(b), 4.150, Diagnostic Codes 9900-9916 (2016).  The claim accordingly must be denied based on a lack of          legal merit.  Sabonis, supra.    

ORDER

The claim of service connection for periodontal disease is denied.


REMAND

A re-examination is needed regarding the remaining matters.  As for the claimed condition of Bell's Palsy, whereas the August 2009 VA Compensation and Pension examination found no diagnosis because the condition had resolved, the Veteran  has since indicated the condition still was symptomatic.  To ensure thoroughness,  he should be examined again. 

Regarding pes planus, the 2009 VA examiner did not offer opinion on whether this condition, which was diagnosed, is related to active service. Since completed by an independent (QTC) physician the Board will seek out re-examination rather than addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, requesting he identify with regard to disabilities claimed additional treatment since service received at 1) a VA medical facility; 2) military medical facility; 3) private facility (this requiring completion of appropriate medical release form, VA Form 21-4142).  Then obtain corresponding records based on the information provided, and incorporate them within           the Veterans Benefits Management System (VBMS).

2. Schedule the Veteran for VA neurological examination.  The Veterans claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all findings           should be set forth in detail. 

The examiner should determine whether the Veteran presently manifests Bell's Palsy and/or residuals (including that developed since 2009 examination).               Then opine as to whether the condition diagnosed is              at least as likely as not (50 percent or greater probability) due to service, based in part on records documenting the condition therein. 

The examiner should include in the examination report the rationale for any opinion expressed. 

3. Schedule the Veteran for VA podiatric examination.  The Veterans claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all findings should be set forth in detail. 

The examiner should determine whether the Veteran presently manifests pes planus, and if so, opine as to whether the condition diagnosed is at least as likely as not (50 percent or greater probability) due to service, based in part on records documenting the condition therein including June 1992 periodic review exam. 

The examiner should include in the examination report the rationale for any opinion expressed. 

4. Review the claims file.  If the directives specified in this remand have not been implemented, proper corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268   (1998).

5. Then readjudicate the matters on appeal based upon all evidence of record.  If any benefit sought on appeal is not granted, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


